Case 1:18-cv-01622-JMS-MJD Document 70 Filed 05/27/20 Page 1 of 2 PageID #: 854




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 DARRELL V. POER,                              )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     ) Cause No. 1:18-cv-01622-JMS-MJD
                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
                Defendant.                     )

                                 STIPULATION OF DISMISSAL

        Plaintiff Darrell V. Poer, by counsel, C. David DuMond and Raymond J. Hafsten, Jr., and

 defendant the United States of America, by counsel, Josh J. Minkler, United States Attorney, and

 Julian Wierenga, Assistant United States Attorney, pursuant to Rule 41(a)(1) of the Federal Rules

 of Civil Procedure, hereby stipulate that this action is dismissed with prejudice, with each party to

 bear its own attorney fees, costs, and expenses.



                                                              Respectfully submitted,

        LAW OFFICES OF                                         JOSH J. MINKLER
        DAVID DUMOND                                           UNITED STATES ATTORNEY


 By:    /s/ __C. David Dumond                   ____           By:    /s/ Julian Wierenga
        C. David DuMond                                        Julian Wierenga
                                                               Assistant United States Attorney

        LAW OFFICE OF
        RAYMOND J. HAFSTEN, JR.

 By:    /s/__Raymond J. Hafsten, Jr.___________
        Raymond J. Hafsten, Jr.
Case 1:18-cv-01622-JMS-MJD Document 70 Filed 05/27/20 Page 2 of 2 PageID #: 855




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2020, a copy of the foregoing was filed electronically with the

Clerk of the Court using the CM/ECF system, which sent notification of such filing to the following:



       David DuMond
       cddumond@aol.com


       Raymond J. Hafsten, Jr.
       hafsten@sbcglobal.net



                                                       /s/ Julian Wierenga__
                                                      Julian Wierenga
                                                      Assistant United States Attorney




Office of the United States Attorney
10 West Market Street, Suite 2100
Indianapolis, IN 46204
Telephone: 317-226-6333
Facsimile: 317-226-5027
Email: julian.wierenga@usdoj.gov




                                                  2
